Citation Nr: 0701338	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  94-22 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-operative residuals 
of laminectomy. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran (also referred to as Appellant)


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to March 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which found that new and material 
evidence had not been found to reopen a claim for service 
connection for a back disorder, which was previously denied 
in a December 1982 Board decision.  The veteran entered a 
Notice of Disagreement in October 1993; the RO issued a 
Statement of the Case in April 1994; and the veteran entered 
a timely substantive appeal that was received in June 1994. 

In September 2006, the veteran appeared and testified at a 
(travel Board) personal hearing before the undersigned Acting 
Veterans' Law Judge.  

The reopened issue of service connection for post-operative 
residuals of laminectomy is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a back 
disorder was denied in a December 1982 Board decision.

2.  The evidence associated with the claims file subsequent 
to the December 1982 Board decision that is new, when 
considered with previous evidence of record, relates to 
unestablished facts of continuity of post-service low back 
symptomatology and medical evidence of nexus of current low 
back disability to in-service back injuries that are 
necessary to substantiate the claim for service connection 
for post-operative residuals of laminectomy. 


CONCLUSIONS OF LAW

1.  The December 1982 Board decision that denied service 
connection for a back disorder was final when issued.  38 
U.S.C.A. § 7104 (West 2002 & Supp. 2006); 38 C.F.R. § 20.1100 
(2006). 

2.  Evidence received since the December 1982 Board decision 
that denied service connection for a back disorder is new and 
material, and the claim for service connection for post-
operative residuals of laminectomy is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156(a) 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Collectively, VA notice and duty to assist letters dated in 
October 2005 and April 2006 satisfied VA's duty to notify 
under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as the 
letters informed the appellant of what evidence was needed to 
reopen the claim for a back disorder and establish the 
benefit of service connection, advised the veteran of the 
bases of the previous denial of service connection (lack of 
continuous post-service symptoms, and lack of a medical nexus 
opinion), advised the veteran that new evidence must relate 
to these bases, advised the veteran of what is needed to 
establish the underlying claim for service connection, 
advised the veteran of what VA would do or had done, and what 
evidence he should provide, informed the veteran that it was 
his responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency necessary to support the claim, 
specifically requested the veteran to send to VA any medical 
reports or treatment records he had, and requested the 
veteran to send to VA any evidence that pertains to the 
claim.  

Additionally, any defect in regard to the duty to notify and 
assist the veteran in the appeal to reopen a claim for 
service connection for a back disorder is harmless error 
because of the Board's finding in this decision that the 
claim for service connection for post-operative residuals of 
laminectomy is reopened.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence to Reopen Service Connection for a 
Back Disorder

A December 1982 Board decision denied service connection for 
a back disorder.  The findings of fact and reasons and bases 
of the December 1982 Board decision included that the in-
service low back injuries did not result in a chronic low 
back disorder in service, the weight of the evidence showed 
no continuity of low back symptomatology after service 
separation for the period from March 1963 to February 1971, 
and there was no medical evidence to relate the currently 
diagnosed low back disability (status post laminectomy) to 
active duty service. 

The December 1982 Board decision was final when issued.  
38 U.S.C.A. § 7104.  In order to reopen the claim, the 
evidence of record must be new and material.  
38 U.S.C.A. § 5108.  

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was amended, effective August 
2001.  This amendment is not applicable in this veteran's 
case because the amendment applies prospectively to claims 
filed on or after August 29, 2001.  38 C.F.R. § 3.156(a) 
(2006).  The claim to reopen in this case was filed in 
September 1993, which was prior to the August 2001 effective 
date of regulatory change in the definition of new and 
material evidence. 

When new and material evidence is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

In September 1993, the veteran applied to reopen his claim 
for service connection for low back disorder (post-operative 
residuals of laminectomy).  The Board finds that the 
additional evidence received since the prior final denial in 
December 1982 is new and material because it relates to two 
bases of the previous denial of service connection by the 
Board in the 1982 decision, namely, the lack of continuity of 
low back symptomatology after service separation for the 
period from March 1963 to February 1971, and the lack of 
competent medical evidence to relate the currently diagnosed 
low back disability (status post laminectomy) to low back 
injuries sustained during active duty service.   

The additional evidence includes testimony (under oath) by 
the veteran regarding chronic in-service low back symptoms 
and limitations of duty in service, testimony of continuous 
post-service low back symptoms, and testimony of continuous 
treatment by a medical provider beginning a few months after 
service separation in 1963 and continuing thereafter.  An 
August 1993 letter from a registered nurse reflects that, 
shortly after service in 1963, she became aware of the 
veteran's low back problems, and was aware of continued low 
back symptoms since then. Letters from E.B. dated in August 
1993 and August 2006 support the fact that the veteran 
suffered low back problems and pain from 1964 forward.  This 
additional evidence relates to the previously unestablished 
fact of lack of continuous post-service symptomatology that 
had not been established at the time of the 1982 Board 
decision. 

The additional evidence received since the Board's 1982 
decision includes a September 2006 medical opinion by Dr. 
Kennard to the effect that the veteran's current low back 
disability (that includes laminectomy and diskectomy) 
appeared to be related to ongoing problems from low back 
injuries in service.  Assuming the credibility of the 
evidence for the purposes of determining whether new and 
material evidence has been received to reopen the claim, and 
without reaching any merit-based determination regarding the 
adequacy or completeness of the factual history upon which 
Dr. Kennard's opinion is based, this additional medical 
opinion evidence relates to the previously unestablished fact 
of a medical relationship between currently diagnosed low 
back disability and low back injuries in service that had not 
been established at the time of the 1982 Board decision.

The additional testimonial evidence by the veteran further 
elaborates details and circumstances surrounding the in-
service low back injuries and in-service symptoms that he 
subsequently experienced during service.  A December 2005 MRI 
report also shows an additional aspect of current disability 
of degenerative arthritis of the lumbosacral spine.  While 
this evidence does not relate directly to the bases for the 
previous final denial, it does enhance the context in which 
the additional evidence is to be considered in determining 
whether the additional evidence is new and material.  

For these reasons, the Board finds that the additional 
evidence received is relevant and probative to the service 
connection issue at hand, and is so significant that it must 
be considered in order to fairly decide the merits of the 
underlying service connection claim.  See 38 C.F.R. § 
3.156(a).  


ORDER

The application to reopen the claim for service connection 
for post-operative residuals of laminectomy is granted.


REMAND

VA shall provide the veteran a medical examination or medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability, and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service, but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002 & West Supp. 2006); 38 
C.F.R. § 3.159(c)(4) (2006).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the reopened claim for 
service connection, and to ensure full compliance with due 
process requirements, the reopened issue of service 
connection is REMANDED for the following development:

1.	Schedule the veteran for a VA 
examination of the lumbar spine.  The 
relevant evidence in the claims file 
must be made available to the examiner 
in conjunction with the examination.  
The full and accurate history 
presented to the examiner should 
include service medical record 
evidence of in-service injuries in 
1960, 1961, and 1962, and evidence of 
continuity of low back symptoms and 
treatment for the post-service period 
from service separation in March 1963 
until treatment for a herniated disc 
in February 1971.  The examiner should 
identify any current disability of the 
low back.  For any current disability 
identified, including status post 
laminectomy and degenerative arthritis 
of the lumbar spine, the examiner 
should provide an opinion as to 
whether such disability is at least as 
likely as not (50 percent or greater 
probability) related to multiple low 
back injuries sustained in service.  


2.	After the development requested above 
has been completed to the extent 
possible, the RO should adjudicate on 
the merits the issue of service 
connection for post-operative 
residuals of laminectomy.  If service 
connection remains denied, the 
appellant and representative should be 
furnished a supplemental statement of 
the case and given an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


